Citation Nr: 9913307	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  98-19 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a total rating based on individual 
unemployability by reason of service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1973 to April 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Portland, Oregon, which denied entitlement to a total rating 
based on individual unemployability by reason of the 
veteran's service-connected disabilities.

In a rating decision dated in April 1998, the RO reduced the 
evaluation for osteomyelitis of the left tibia from 100 
percent to 20 percent, effective July 1, 1998.  In his 
substantive appeal received in November 1998, the veteran 
expressed disagreement with the rating reduction.  He wrote 
that examiners had expressed the opinion that his disability 
rating would not be reduced, and that he would not be able to 
return to work.  The RO has not issued a statement of the 
case in response to the notice of disagreement.  This issue 
must be remanded to the RO for the issuance of a statement of 
the case.  38 U.S.C.A. § 7105; see Tablazon v. Brown, 8 Vet. 
App. 359, 361 (1995) (the filing of a notice of disagreement 
initiates the appellate process); see also Ledford v. West, 
136 F.3d 776 (Fed. Cir 1998); Collaro v. West, 136 F.3d 1304 
(Fed. Cir. 1998); Fenderson v. West, No. 96-947 (Jan. 20, 
1999); Buckley v. West, 12 Vet. App. 76 (1998).

The issue of the propriety of the reduction of the 100 
percent rating for osteomyelitis is inextricably intertwined 
with the veteran's claim for a total rating based on 
individual unemployability (TDIU).  See Holland v. Brown, 6 
Vet. App. 443, 446 (1994) (a TDIU claim developed for 
appellate adjudication is inextricably intertwined with a 
pending claim for increase for the same disability).  

The veteran has reported that he was to undergo surgery for 
osteomyelitis in the Fall of 1998.  VA treatment records show 
that he was to return to the clinic in August 1998.  Records 
of this treatment are not part of the claims folder.

The veteran was afforded a VA examination in April 1998, in 
order to rule out active osteomyelitis.  The examiner 
recommended that the veteran undergo an X-ray examination and 
bone scan.  The veteran underwent a bone scan and X-ray 
examination later in April 1998.  The bone scan was 
interpreted as raising a question as to the presence of 
osteomyelitis of the left mid tibial diaphysis.  It was noted 
that an indium-tagged white blood cell study could be used 
for further evaluation if clinically indicated.  The X-ray 
examination was interpreted as showing a possible nonunion of 
the fractures of the tibia and fibula.  It was commented that 
the X-ray study was too light for good evaluation and it was 
noted that a better exposed film would be helpful.  It does 
not appear that the veteran was afforded an opportunity for 
the additional recommended studies, or that the examiner who 
provided the April 1998 examination had an opportunity to 
review the results of the bone scan or X-ray study.  VA 
regulations provide that where "diagnosis is not supported 
by the findings on the examination report or if the report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (1996); see 38 C.F.R. 
§ 19.9 (1996). Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his service 
connected disabilities since July 1998.  
After securing the necessary release, the 
RO should obtain these records.

2.  The veteran should be requested to 
furnish the names of the physicians who 
told him that they did not believe his 
rating should be reduced and who told him 
that he would not be able to return to 
work.  If the veteran is unable to 
remember the names of those physicians, 
he should be requested to furnish the 
dates of the examinations, when the 
physicians provided him with those 
opinions.  The RO should then request 
statements from those physicians if 
possible.

3.  The veteran should be afforded a VA 
social and industrial survey to assess 
his employment history and day-to-day 
functioning.  A written copy of the 
report should be inserted into the claims 
folder.

4.  The veteran should be afforded the 
opportunity to undergo an additional X-
ray examination and indium-white blood 
cell study.  The examiner who conducted 
the April 1998 VA examination should be 
asked to review the claims folder and 
render an opinion as to whether the 
veteran currently has active 
osteomyelitis, whether there are any 
constitutional manifestations of that 
disease, and the extent to which 
osteomyelitis has an impact on the 
veteran's ability to maintain gainful 
employment.

5.  If the examiner who conducted the 
April 1998, VA examination is unavailable 
to provide the opinions requested in the 
preceding paragraph, the veteran should 
be afforded an appropriate VA examination 
in order to evaluate the current severity 
of his osteomyelitis and render the 
opinions requested in the preceding 
paragraph.

6.  Inasmuch as the issue of the 
propriety of the rating reduction for 
osteomyelitis is deemed to be 
"inextricably intertwined" with the issue 
of entitlement to TDIU, the RO should 
take appropriate adjudicative action, and 
provide the veteran and his 
representative, with a supplemental 
statement of the case as to the issue of 
the propriety of the rating reduction for 
osteomyelitis and entitlement to TDIU.

7.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examinations and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




